Rhodes, Justice:
This appeal is from an order of the lower court vacating a previous order joining respondents, Donald and Nathalie Mercer, as party defendants. The order granted to the appellant, Lukas Leasing Company, the right within twenty days to make a further motion to join the Mercers as defendants. Notice of appeal was filed before the expiration of the twenty days.
The order of the lower court was not final at the time this appeal was taken and, therefore, was not appealable. S. C. Code Ann. § 15-123 (1962); Good v. Hartford Accident & Indemnity Co., 201 S. C. 32, 21 S. E. (2d) 209 (1942). Accordingly, the appeal is dismissed and appellant is granted twenty (20) days from the date of the filing of this opinion to renew its motion as provided under the lower court’s order if it be so disposed.
Appeal dismissed.
Lewis, C. J., and Littlejohn, Ness and Gregory, JJ., concur.